DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 9-3-2021 non-final rejection filed 3-3-2022.
Response to Amendment

3.	Acknowledgment is made of the amendment(s) to claims 1,7-8, 16 and cancellation of claims 6, 13-15 in the response filed 3-3-2022.

Response to Arguments

4.	Applicant’s arguments, see pages 7-11, filed 3-3-2020, with respect to claims 1-4, 6-9 and 11 have been fully considered and are persuasive.  The rejection of has been withdrawn. 

Allowable Subject Matter

5.	Claims 1-5, 7-12 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

 The allowable subject matter is stated in the 3-3-2022 wherein the prior art does not explicitly or inherently teach the structural limitations of the invention.  Since the previous O.A. clearly points out the reason for rejection and the Applicant's reply explicitly presents why the claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary when no prior art was found upon further search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20210129601 A1 SENSOR ASSEMBLIES AND SYSTEMS FOR MONITORING A DYNAMIC OBJECT
US 6885291 B1 Mouting transponders and antennas in pneumatic tires
US 6546982 B1 Mounting transponders in pneumatic tires

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856